Case 3:18-cv-00097-GEC Document 27-17 Filed 10/31/19 Page 1 of 2 Pageid#: 223




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )    Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                              EXHIBIT 13
               Case 3:18-cv-00097-GEC Document 27-17 Filed 10/31/19 Page 2 of 2 Pageid#: 224
To            Kevin   Whyrickkwhyrickenvirotechservicescom                Beth Alemanbalemanenvirotechservicescom
From          Chris LaRocco

Sent          20140621T1322100400
Importance                 Normal

Subject       Michael    Donaldson
Received                   20140621T1322100400

KevinBeth


Just prior to    my     departure   yesterday    Michael pulled aside     to   voice   his concern    that he had never   been informed of any

performance       issues by John and      is   therefore   upset about   the   manner   in which     the recent review and   probation periods   where
handed    down


I   did not   speak   to his   comments   and informed him that he would have             to address    them with Beth




                                                                                                                                TRAEPRO          D000881 6
